—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered March 13, 2002, which, in a legal malpractice action arising out of a divorce action between plaintiff and nonparty respondent, denied respondent’s motion for a protective order against a subpoena served upon him by defendant attorneys, and, insofar as appealed from, granted defendants’ cross motion for disclosure sanctions only to the qxtent of precluding respondent from testifying at trial or submitting affidavits on plaintiff’s behalf unless he produced certain documents by certain dates, unanimously affirmed, without costs.
The motion court properly gave respondent one last opportunity to comply with the subject subpoena, compliance with which had been previously directed by this Court (283 AD2d 225; CPLR 3126). Concur—Williams, P.J., Tom, Saxe, Friedman and Marlow, JJ.